Name: 2013/138/EU: Council Decision of 18Ã March 2013 establishing the position to be taken on behalf of the European Union within the International Grains Council with respect to the extension of the Grains Trade Convention 1995
 Type: Decision
 Subject Matter: European construction;  international trade;  international affairs;  plant product
 Date Published: 2013-03-20

 20.3.2013 EN Official Journal of the European Union L 77/1 COUNCIL DECISION of 18 March 2013 establishing the position to be taken on behalf of the European Union within the International Grains Council with respect to the extension of the Grains Trade Convention 1995 (2013/138/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: The Grains Trade Convention 1995 was concluded by Council Decision 96/88/EC (1) and was regularly extended for further periods of two years. That Convention was extended the last time by decision of the International Grains Council in June 2011 and remains in force until 30 June 2013. A further extension is in the interest of the Union. The Commission, which represents the Union within the International Grains Council, should therefore be authorised to vote in favour of such extension, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union within the International Grains Council shall be to vote in favour of the extension of the Grains Trade Convention 1995 for a further period of up to two years. The Commission is hereby authorised to express that position within the International Grains Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 March 2013. For the Council The President S. COVENEY (1) OJ L 21, 27.1.1996, p. 47.